Exhibit 10.4

REGISTRATION RIGHTS AGREEMENT

by and among

XERIUM TECHNOLOGIES, INC.

and

THE HOLDERS NAMED HEREIN

Dated as of May 25, 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

Section 1

   Definitions    1

Section 2

   Demand Registrations; General Provisions    5

Section 3

   Shelf Registrations; Underwritten Shelf Takedowns    7

Section 4

   Piggyback Registrations; Piggyback Takedowns    8

Section 5

   Deferrals and Suspensions    9

Section 6

   Holdback Agreements    9

Section 7

   Company Undertakings    10

Section 8

   Registration Expenses    15

Section 9

   Selection of Underwriters    15

Section 10

   Indemnification; Contribution    15

Section 11

   Conditions on Participation in Underwritten Offering/Sale of Registrable
Securities    19

Section 12

   Rule 144    20

Section 13

   Private Placement    20

Section 14

   Transfer of Registration Rights    20

Section 15

   Amendment, Modification and Waivers; Further Assurances    20

Section 16

   Miscellaneous    21

 

-i-



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made as of May 25, 2010
by and among Xerium Technologies, Inc., a Delaware corporation (the “Company”),
and the shareholders identified as “Investors” on the signature page hereto and
any parties identified on the signature page of any joinder agreements executed
and delivered pursuant to Section 14 hereof (each, including the Investors, a
“Holder” and, collectively, the “Holders”).

RECITALS:

WHEREAS, the Company proposes to issue the Common Stock (as defined below)
pursuant to, and upon the terms set forth in, the plan of reorganization of the
Company and certain of its subsidiaries and affiliates under Chapter 11 of Title
11 of the United States Code (the “Plan”); and

WHEREAS, in accordance with the Plan, the Company has agreed for the benefit of
the Holders to enter into this Agreement;

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and each of the
Holders hereby agree as follows:

Section 1. Definitions.

“Affiliate” of any particular Person means any other Person directly or
indirectly controlling, controlled by or under common control with such Person.

“Agreement” has the meaning specified in the first paragraph hereof.

“beneficially own”, “beneficial ownership” and similar phrase as such terms are
used in Rule 13d-3 and Rule 13d-5 promulgated under the Exchange Act, provided
that in calculating the beneficial ownership of any Holder, such Holder shall be
deemed to have beneficial ownership of all securities that such Holder has the
right to acquire, irrespective of whether such right is currently exercisable,
is exercisable only after the lapse of any period of time, is exercisable only
upon the occurrence of a subsequent condition or event, or is exercisable only
upon any act by the Holder or by any other Person.

“Board” means the Board of Directors of the Company.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by applicable law
or executive order to close.



--------------------------------------------------------------------------------

“Commission” means the United States Securities and Exchange Commission or any
successor governmental agency.

“Common Stock” means the shares of common stock, par value $0.001 per share, of
the Company, in each case, issued on or after the Effective Date.

“Company” has the meaning specified in the first paragraph hereof.

“Company Demand Registration Notice” has the meaning specified in Section 2(b).

“Company Shelf Takedown Notice” has the meaning specified in Section 3(c).

“control” (including the terms “controlling,” “controlled by” and “under common
control with”) means, unless otherwise noted, the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting shares, by
contract, or otherwise.

“Counsel to the Holders” means one (1) firm of counsel representing the Holders
in the aggregate, as selected by the Holders of a majority of the Registrable
Securities.

“Demand Registration” has the meaning specified in Section 2(a)(ii).

“Demand Registration Notice” has the meaning specified in Section 2(b).

“Demand Shelf Takedown Notice” has the meaning specified in Section 3(c).

“Disclosure Package” means, with respect to any offering of securities, (i) the
preliminary Prospectus, (ii) the price to the public and the number of
securities included in the offering to be included on the cover page of the
Prospectus; (iii) each Free Writing Prospectus and (iv) all other information,
in each case, that is deemed, under Rule 159 promulgated under the Securities
Act, to have been conveyed to purchasers of securities at the time of sale of
such securities (including a contract of sale).

“Effective Date” has the meaning assigned to such term in the Plan.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

“FINRA” means the Financial Industry Regulatory Authority.

“Form S-3 Shelf” has the meaning specified in Section 3(a).

“Free Writing Prospectus” means any “free writing prospectus” as defined in Rule
405 promulgated under the Securities Act.

“Holder” and “Holders” have the meanings given to those terms in the first
paragraph hereof.

 

-2-



--------------------------------------------------------------------------------

“Holder Free Writing Prospectus” means each Free Writing Prospectus prepared by
or on behalf of the relevant Holder or used or referred to by such Holder in
connection with the offering of Registrable Securities.

“Investors” has the meaning specified in the first paragraph hereof.

“Lock-Up Period” has the meaning specified in Section 6(a).

“Losses” has the meaning specified in Section 10(d).

“Material Adverse Change” means (a) any general suspension of trading in, or
limitation on prices for, securities on any national securities exchange or
over-the-counter market in the United States of America; (b) the declaration of
a banking moratorium or any suspension of payments in respect of banks in the
United States of America; (c) a material outbreak or escalation of armed
hostilities or other international or national calamity (including an act of
terrorism) involving the United States of America or the declaration by the
United States of a national emergency or war or a change in national or
international financial, political or economic conditions; or (d) any material
adverse change in the business, assets or condition (financial or otherwise) of
the Company and its subsidiaries, taken as a whole.

“NYSE” means the New York Stock Exchange.

“Other Holders” has the meaning specified in Section 4(c).

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, a governmental entity or any department, agency or
political subdivision thereof or any other entity.

“Piggyback Registration” has the meaning specified in Section 4(a).

“Piggyback Takedown” has the meaning specified in Section 4(a).

“Plan” has the meaning specified in the Recitals.

“Prospectus” means the prospectus used in connection with a Registration
Statement.

“Registrable Securities” means at any time any shares of Common Stock (i) issued
on or after the Effective Date to any Holder pursuant to the Plan or (ii) held
or beneficially owned by any Holder, including any Common Stock issued pursuant
to the Plan or upon the conversion, exercise or exchange, as applicable, of any
other securities and/or interests issued pursuant to the Plan; provided,
however, that as to any Registrable Securities, such securities shall cease to
constitute Registrable Securities upon the earliest to occur of: (A) the date on
which such securities are disposed of pursuant to an effective registration
statement under the Securities Act; (B) the date on which such securities are
disposed of pursuant to Rule 144 (or any successor provision) under the
Securities Act; (C) the date on which such securities cease to be outstanding;
or (D) are held or beneficially owned by any Person that is not a Holder.

 

-3-



--------------------------------------------------------------------------------

“Registration Expenses” means all expenses (other than underwriting discounts
and commissions) arising from or incident to the registration of Registrable
Securities in compliance with this Agreement, including:

(i) stock exchange, Commission, FINRA and other registration and filing fees,

(ii) all fees and expenses incurred in connection with complying with any
securities or blue sky laws (including fees, charges and disbursements of
counsel in connection with blue sky qualifications of the Registrable
Securities),

(iii) all printing, messenger and delivery expenses,

(iv) the fees, charges and disbursements of counsel to the Company and of its
independent public accountants and any other accounting and legal fees, charges
and expenses incurred by the Company (including any expenses arising from any
special audits or “comfort letters” required in connection with or incident to
any registration),

(v) the fees and expenses incurred in connection with the listing of the
Registrable Securities on NYSE (or any other national securities exchange),

(vi) the fees and expenses incurred in connection with any “road show” for
underwritten offerings, and

(vii) reasonable and documented out-of-pocket fees, charges and disbursements of
Counsel to the Holders, reasonably acceptable to the Company, including, for the
avoidance of doubt, any expenses of Counsel to the Holders in connection with
reviewing or filing of any Registration Statement, Prospectus or Free Writing
Prospectus or any amendment or supplement thereto hereunder;

provided that, in no instance shall Registration Expenses include Selling
Expenses.

“Registration Statement” means any registration statement filed hereunder or in
connection with a Piggyback Takedown.

“Requesting Holder” has the meaning specified in Section 2(a)(i).

“Securities Act” means the Securities Act of 1933, as amended from time to time.

“Selling Expenses” means the underwriting fees, discounts, selling commissions
and stock transfer taxes applicable to all Registrable Securities registered by
the Holders and legal expenses not included within the definition of
Registration Expenses.

“Shelf” has the meaning specified in Section 3(a).

 

-4-



--------------------------------------------------------------------------------

“Shelf Registration” means a registration of securities pursuant to a
registration statement filed with the Commission in accordance with and pursuant
to Rule 415 promulgated under the Securities Act (or any successor rule then in
effect).

“Shelf Takedown” means either an Underwritten Shelf Takedown or a Piggyback
Takedown.

“Suspension Period” has the meaning specified in Section 5(a).

“Underwritten Shelf Takedown” has the meaning specified in Section 3(b).

Section 2. Demand Registrations; General Provisions.

(a) Requests for Registration; Limitations on Holders.

(i) Commencing on the 90th day after the Effective Date, any Holder or group of
Holders (such Holder or group of Holders, in such capacity, a “Requesting
Holder”) may request registration under the Securities Act of all or any portion
of the Registrable Securities held by such Requesting Holder on Form S-1 or,
under the circumstances specified in Section 3, on Form S-3 (a “Demand
Registration”).

(ii) A Requesting Holder shall not be permitted to submit a Demand Registration
Notice or effect any Demand Registration for a Form S-1 or, under the
circumstances specified in Section 3, a Form S-3, unless such Demand
Registration is for a number of Registrable Securities (A) the total offering
price of which (including piggyback shares and before deduction of fees and
underwriting discounts) is reasonably expected to be at least, in the aggregate,
$50 million (in the case of a Form S-1) or $20 million (in the case of a
Form S-3), or (B) representing at least 10% (including piggyback shares) of the
outstanding Common Stock in the aggregate

(b) Demand Registration Notices. All requests for Demand Registrations by a
Requesting Holder shall be made by giving written notice to the Company (the
“Demand Registration Notice”). Each Demand Registration Notice shall specify
(i) whether the Registrable Securities to be in included in such Demand
Registration shall, at the request of the Requesting Holder, be sold in an
underwritten offering, (ii) the number of Registrable Securities proposed to be
sold in the Demand Registration and (iii) the expected price range (net of
underwriting discounts and commissions) of such Demand Registration. Within five
(5) Business Days after receipt of any Demand Registration Notice, the Company
shall give written notice of such requested Demand Registration to all other
Holders of Registrable Securities (the “Company Demand Registration Notice”)
and, shall include in such Demand Registration all Registrable Securities with
respect to which the Company has received written requests for inclusion therein
within 20 days after sending the Company Demand Registration Notice.

(c) Withdrawals from Registration or Underwritten Offerings. Any Holder may
withdraw its Registrable Securities from a Demand Registration or underwritten

 

-5-



--------------------------------------------------------------------------------

offering at any time (prior to a sale thereunder) by providing the Company with
written notice, provided that the Requesting Holder effecting such withdrawal
shall pay or reimburse the Company for all out-of-pocket fees and expenses
reasonably incurred in connection with such Demand Registration or underwritten
offering pro rata of the Registrable Securities held by such Holder. Upon
receipt of such written notice, the Company shall continue all commercial
reasonable efforts to secure registration or effect the underwritten offering of
the remaining Registrable Securities not requested to be withdrawn, unless the
remaining Registrable Securities would not meet the requirements of
Section 2(a)(ii), in which case, the Company may in its sole discretion cease
all efforts to proceed with registration or the underwritten offering, it being
understood, for the avoidance of doubt, that such Demand Registration or request
underwritten offering shall count for purposes of Section 2(e) and Section 3(d).
If the Company ceases all efforts to secure registration or effect the
underwritten offering pursuant to this provision, then such registration or
underwritten offering shall nonetheless be deemed an effective or completed
Demand Registration or completed underwritten offering for all purposes
hereunder unless (i) the withdrawal is made following the occurrence of a
Material Adverse Change not known to the Requesting Holders at the time of the
Demand Registration Notice or Demand Shelf Takedown Notice or (ii) the
Requesting Holders pay or reimburse the Company for all out-of-pocket fees and
expenses reasonably incurred in connection with such Demand Registration or
underwritten offering.

(d) Priority on Demand Registrations. If the Demand Registration is an
underwritten offering and the managing underwriters for such Demand Registration
advise the Company and the applicable Requesting Holders that the number of
Registrable Securities and, if permitted hereunder, other securities requested
to be included in such Demand Registration exceeds the number of Registrable
Securities and other securities, if any, which can be sold in an orderly manner
in such offering within a price range acceptable to the Holders of a majority of
the Registrable Securities requested to be included in the Demand Registration,
the Company shall include in such Demand Registration the number of Registrable
Securities which can be so sold in the following order of priority: (i) first,
the Registrable Securities requested to be included in such Demand Registration
by the Requesting Holders or any other Holder who elects to be included in such
Demand Registration in accordance with the terms of this Agreement, which in the
judgment of such underwriter can be sold in an orderly manner within the price
range of such offering, pro rata among the respective Requesting Holders on the
basis of the number of shares of Common Stock beneficially owned by each such
Requesting Holder; (ii) second, any securities to be offered by and on behalf of
the Company in such underwritten offering, and (iii) third, other securities
requested to be included in such Demand Registration to the extent permitted
hereunder.

(e) Company Restrictions on Demand Registrations and Underwritten Shelf
Takedowns. Notwithstanding anything to the contrary herein, the Company shall
not be required to effect (i) more than one (1) Demand Registration (which shall
include for purposes of this Section 2(e) any Underwritten Shelf Takedowns) in
the aggregate during any consecutive nine (9) month period, and (ii) any Demand
Registration within 120 days after the effective date thereof of a previous
registration in which the Holders of Registrable Securities exercised their
piggyback rights pursuant to Section 4 of this Agreement. For the avoidance of
doubt, the restrictions set forth in this Section 2(e) shall not apply to any
non-underwritten Take-Down by any Holder under a Shelf.

 

-6-



--------------------------------------------------------------------------------

Section 3. Shelf Registrations; Underwritten Shelf Takedowns.

(a) Transition to Form S-3. As soon as the Company is eligible to use Form S-3,
or an automatic shelf registration statement (as defined in Rule 405 under the
Securities Act) on Form S-3 with respect to the Registrable Securities, a
Requesting Holder shall no longer be entitled to request that a Demand
Registration be effected on Form S-1. In lieu of a Form S-1, the Company, upon
receiving a Demand Registration Notice shall (i) file a registration statement
pursuant to Rule 415 under the Securities Act (or any successor rule) to effect
such Demand Registration (such Form S-3, together with any successor forms, the
“Form S-3 Shelf” or the “Shelf”), or (ii) at any time that a Form S-3 Shelf
covering Registrable Securities is effective, register additional Registrable
Securities of a Requesting Holder pursuant to a post-effective amendment to such
shelf registration statement to effect such Demand Registration (in either case,
a “Shelf Registration”), in each case in accordance with Section 7. For the
avoidance of doubt, a Shelf Registration shall be deemed a “Demand Registration”
subject to the thresholds and limitations provided in Section 2(a)(ii) and 2(e).

(b) Demand Shelf Takedown Notices. Subject to Section 2(a)(ii) and Section 2(e),
at any time and from time to time after the Shelf has been declared effective by
the Commission, any Requesting Holder may request to sell all or any portion of
its Registrable Securities in an underwritten offering pursuant to the Shelf
(each, an “Underwritten Shelf Takedown”) by giving written notice to the Company
(the “Demand Shelf Takedown Notice”). Each Demand Shelf Takedown Notice shall
specify the number of Registrable Securities proposed to be sold in the
Underwritten Shelf Takedown and the expected price range (net of underwriting
discounts and commissions) of such Underwritten Shelf Takedown. Within five
(5) Business Days after receipt of any Demand Shelf Takedown Notice, the Company
shall give written notice of such requested Underwritten Shelf Takedown to all
other Holders of Registrable Securities (the “Company Shelf Takedown Notice”)
and, subject to the provisions of Section 3(d) below, shall include in such
Underwritten Shelf Takedown all Registrable Securities with respect to which the
Company has received written requests for inclusion therein within 20 Business
Days after sending the Company Shelf Takedown Notice.

(c) Priority on Underwritten Shelf Takedowns. If the managing underwriters for
such Underwritten Shelf Takedown advise the Company that the number of
Registrable Securities and, if permitted hereunder, other securities requested
to be included in such Underwritten Shelf Takedown exceeds the number of
Registrable Securities and other securities, if any, which can be sold in an
orderly manner in such offering within a price range acceptable to the Holders
of a majority of the Registrable Securities requested to be included in the
Underwritten Shelf Takedown, the Company shall include in such Underwritten
Shelf Takedown the number of Registrable Securities which can be so sold in the
following order of priority: (i) first, the Registrable Securities requested to
be included in such Underwritten Shelf Takedown pursuant to Section 3(b), which
in the judgment of such underwriter can be sold in an orderly manner within the
price range of such offering, pro rata among the respective Holders of such
Registrable Securities on the basis of the number of Registrable Securities
requested to be included therein by each such Holder; (ii) second, any
securities to offered by and on behalf of the Company under such Shelf Takedown;
and (iii) third, other securities requested to be included in such Underwritten
Shelf Takedown to the extent permitted hereunder.

 

-7-



--------------------------------------------------------------------------------

(d) Holder Limitations; Company Restrictions on Underwritten Shelf Takedowns.
Subject to the restrictions of Section 2(e), a Requesting Holder or group of
Requesting Holders shall not be permitted to submit a Demand Shelf Takedown
Notice unless such Demand Shelf Takedown Notice is for a number of Registrable
Securities (A) the total offering price of which (including piggyback shares and
before deduction of fees and underwriting discounts) is reasonably expected to
be at least, in the aggregate, $20 million, or (B) representing at least 10%
(including piggyback shares) of the outstanding Common Stock in the aggregate.

Section 4. Piggyback Registrations; Piggyback Takedowns.

(a) Right to Piggyback. Whenever the Company proposes to register any of its
securities (whether or not following a Demand Registration Notice by a
Requesting Holder) (a “Piggyback Registration”), or proposes to offer any Common
Stock pursuant to a registration statement in an underwritten offering of Common
Stock under the Securities Act (whether or not following a request by a
Requesting Holder) (together with a Piggyback Registration, a “Piggyback
Takedown”), the Company shall give written notice to all Holders of Registrable
Securities of its intention to effect such Piggyback Takedown as promptly as
practicable. In the case of a Piggyback Takedown that is an underwritten
offering under a shelf registration statement, such notice shall be given not
less than seven (7) Business Days prior to the expected date of commencement of
marketing efforts for such Piggyback Takedown. In the case of a Piggyback
Takedown that is an underwritten offering under a registration statement that is
not a shelf registration statement, such notice shall be given not less than
seven (7) Business Days prior to the expected date of filing of such
registration statement. The Company shall, subject to the provisions of
Section 4(b) and Section 4(c) below, include in such Piggyback Takedown, as
applicable, all Registrable Securities with respect to which the Company has
received written requests for inclusion therein within five (5) Business Days
after sending the Company’s notice. Notwithstanding anything to the contrary
contained herein, (i) the Company may determine not to proceed with any
Piggyback Takedown upon written notice to the Holders of Registrable Securities
requesting to include their Registrable Securities in such Piggyback Takedown,
and (ii) any Holder of Registrable Securities may withdraw its request for
inclusion by giving written notice to the Company of its intention to withdraw
that registration; provided, however, that the withdrawal shall be irrevocable
and after making the withdrawal, a Holder shall no longer have any right to
include its Registrable Securities in that Piggyback Takedown.

(b) Priority on Primary Piggyback Takedowns. If a Piggyback Takedown is an
underwritten primary registration on behalf of the Company, and the managing
underwriters for a Piggyback Takedown advise the Company that the number of
securities requested to be included in such Piggyback Takedown exceeds the
number which can be sold in an orderly manner in such offering within a price
range acceptable to the Company, the Company shall include in such Piggyback
Takedown the number which can be so sold in the following order of priority:
(i) first, the securities the Company proposes to sell; (ii) second, the
Registrable Securities requested to be included in such Piggyback Takedown (pro
rata among the Holders of such Registrable Securities on the basis of the number
of shares of Common Stock beneficially owned by each such Holder); and
(iii) third, other securities requested to be included in such Piggyback
Takedown.

 

-8-



--------------------------------------------------------------------------------

(c) Priority on Secondary Piggyback Takedowns. If a Piggyback Takedown is an
underwritten secondary registration on behalf of holders of the Company’s
securities that are not Holders under this Agreement (“Other Holders”), and the
managing underwriters advise the Company that the number of securities requested
to be included in such Piggyback Takedown exceeds the number which can be sold
in an orderly manner in such offering within a price range acceptable to the
Other Holders, the Company shall include in such registration the number which
can be so sold in the following order of priority: (i) first, the Registrable
Securities requested to be included in such registration (pro rata among the
Holders of any such securities and Registrable Securities on the basis of the
number of securities and Registrable Securities owned by each such Holder);
(ii) second, the securities requested to be included therein by the Other
Holders requesting such registration (pro rata among the holders of any such
securities on the basis of the number of securities owned by each such holder);
and (iii) third, other securities requested to be included in such registration.

Section 5. Deferrals and Suspensions.

(a) Deferral and Suspension Triggers. Notwithstanding anything to the contrary
herein, if the Board determines in good faith that the registration or
distribution, as applicable, of Registrable Securities would reasonably be
expected to impede, delay or interfere with, or require premature disclosure of,
any material financing, offering, acquisition, merger, corporate reorganization,
segment reclassification, discontinuance of operations or other material
corporate action, or other significant transaction or any negotiations,
discussions or pending proposals with respect thereto, or any other bona fide
material business purpose involving the Company or any of its subsidiaries, the
Company shall be entitled to defer or suspend (each, a “Suspension Period”), the
filing or use, as applicable, of any Registration Statement or Prospectus and
shall not be required to amend or supplement the Registration Statement, any
related Prospectus or any document incorporated therein by reference. The
Company as promptly as practicable will give written notice of any such
Suspension Period to each Holder that has securities registered on a
Registration Statement filed or requested to be filed pursuant to Section 2(a)
hereunder.

(b) Limitations on Suspension Periods. Notwithstanding anything contained in
this Section 5 to the contrary, the Company shall not be entitled to more than
two (2) Suspension Periods in any consecutive 12-month period, and in no event
shall the number of days included in all Suspension Periods during such
consecutive 12-month period exceed 120 days in the aggregate.

Section 6. Holdback Agreements.

(a) Lock-up for Holders of Registrable Securities. In connection with any Shelf
Takedown that is an underwritten offering or any other underwritten public
offering of equity securities by the Company, no Holder of equity securities of
the Company, or any securities convertible into or exchangeable or exercisable
for such securities, shall dispose of any Registrable Securities without prior
written consent from the Company, during the 60-day period beginning on the date
of pricing of such Shelf Takedown that is an underwritten offering or other
underwritten public offering (the “Lock-Up Period”), except as part of such
Shelf Takedown or

 

-9-



--------------------------------------------------------------------------------

other underwritten public offering in accordance with the terms of this
Agreement, and (i) unless the underwriters managing the Shelf Takedown that is
an underwritten offering or other underwritten public equity offering by the
Company otherwise agree by written consent and (ii) only if such Lock-Up Period
is applicable on substantially similar terms to the Company and the executive
officers and directors of the Company; provided that nothing herein will prevent
any Holder that is a partnership or corporation from making a distribution of
Registrable Securities to the partners or stockholders thereof or a transfer to
an Affiliate that is otherwise in compliance with the applicable securities
laws, so long as such distributees or transferees agree to be bound by the
restrictions set forth in this Section 6(a). Each Holder agrees to execute a
lock-up agreement in favor of the Company’s underwriters to such effect (in each
case on substantially the same terms and conditions as all Holders) and, in any
event, that the Company’s underwriters in any relevant Shelf Takedown that is an
underwritten offering or other underwritten public offering shall be third party
beneficiaries of this Section 6(a); provided, however, that the term of such
lock-up agreement shall not exceed 90 days from the date of pricing such
offering. The provisions of this Section 6(a) will no longer apply to a Holder
once such Holder ceases to hold Registrable Securities.

(b) The Company. In connection with any Shelf Takedown or any other underwritten
public offering of equity securities, the Company shall not effect any public
sale or distribution of its equity securities, or any securities convertible
into or exchangeable or exercisable for such securities (except pursuant to
registrations on Form S-8 or Form S-4 under the Securities Act), during the
seven days prior to and the 90-day period beginning on the date of pricing of
such Shelf Takedown or other underwritten public offering.

Section 7. Company Undertakings. Whenever Registrable Securities are registered
pursuant to this Agreement, the Company shall use its commercially reasonable
efforts to effect the registration and the sale of such Registrable Securities
as soon as reasonably practicable in accordance with the intended method of
disposition thereof, and pursuant thereto the Company shall as expeditiously as
possible:

(a) use its commercially reasonable efforts to (i) file with the Commission
(A) a Registration Statement on Form S-1 , or (B) as soon as the Company is
eligible to use Form S-3, a Form S-3 Shelf, in each case no later than 45 days
after receiving the respective Demand Registration Notice relating thereto, and
(ii) cause the applicable Registration Statement or Form S-3 Shelf to be
declared effective by the Commission as soon as practicable thereafter;

(b) before filing a Registration Statement or Prospectus or any amendments or
supplements thereto in electronic format furnish to the Holders whose securities
are covered by the Registration Statement copies of all such documents, other
than documents that are incorporated by reference, proposed to be filed and such
other documents reasonably requested by such Holders, which documents shall be
subject to the review and comment of the Counsel to the Holders;

(c) notify as promptly as practicable each Holder of Registrable Securities of
the effectiveness of each Registration Statement and prepare and file with the
Commission such amendments and supplements to such Registration Statement and
the

 

-10-



--------------------------------------------------------------------------------

Prospectus used in connection therewith as may be necessary to keep such
Registration Statement effective for a period ending on the date on which all
Registrable Securities have been sold under such Registration Statement or have
otherwise ceased to be Registrable Securities (provided that the Company shall
not be required to keep any Shelf in effect for more than one (1) year after the
date on which the Commission has declared such Shelf effective, or, in the event
the Shelf is filed as an automatic shelf registration statement (as defined in
Rule 405 under the Securities Act), for one (1) year after the date on which it
is filed with the Commission), and comply with the provisions of the Securities
Act with respect to the disposition of all securities covered by such
Registration Statement during such period in accordance with the intended
methods of disposition by the sellers thereof set forth in such Registration
Statement;

(d) furnish to each seller of Registrable Securities, and the managing
underwriters, without charge, such number of copies of the applicable
Registration Statement, each amendment and supplement thereto, the Prospectus
included in such Registration Statement (including each preliminary Prospectus,
final Prospectus, and any other Prospectus (including any Prospectus filed under
Rule 424, Rule 430A or Rule 430B promulgated under the Securities Act and any
“issuer free writing prospectus” as such term is defined under Rule 433
promulgated under the Securities Act)), all exhibits and other documents filed
therewith and such other documents as such seller or such managing underwriters
may reasonably request including in order to facilitate the disposition of the
Registrable Securities;

(e) use its commercially reasonable efforts (i) to register or qualify such
Registrable Securities under such other securities or blue sky laws of such
jurisdictions as any seller reasonably requests, and (ii) to keep such
registration or qualification in effect for so long as such Registration
Statement remains in effect (provided that the Company shall not be required to
(A) qualify generally to do business in any jurisdiction where it would not
otherwise be required to qualify but for this subsection, (B) subject itself to
taxation in any such jurisdiction or (C) consent to general service of process
in any such jurisdiction);

(f) notify as promptly as practicable each seller of such Registrable Securities
and the managing underwriters: (i) at any time when a Prospectus relating to the
applicable Registration Statement is required to be delivered under the
Securities Act, (A) upon discovery that, or upon the happening of any event as a
result of which, such Registration Statement, or the Prospectus or Free Writing
Prospectus relating to such Registration Statement, or any document incorporated
or deemed to be incorporated therein by reference contains an untrue statement
of a material fact or omits any fact necessary to make the statements in the
Registration Statement or the Prospectus or Free Writing Prospectus relating
thereto not misleading or otherwise requires the making of any changes in such
Registration Statement, Prospectus, Free Writing Prospectus or document, and, at
the request of any such seller and subject to Section 5(a) hereof, the Company
shall as promptly as possible prepare a supplement or amendment to such
Prospectus or Free Writing Prospectus, furnish a reasonable number of copies of
such supplement or amendment to each seller of such Registrable Securities and
the managing underwriters and file such supplement or amendment with the
Commission so that, as thereafter delivered to the purchasers of such
Registrable Securities, such Prospectus or Free Writing Prospectus as so amended
or supplemented shall not contain an untrue statement of a material fact or omit
to state any fact necessary to make the statements therein not misleading,
(B) as soon as the Company becomes aware of any comments or inquiries by the
Commission or

 

-11-



--------------------------------------------------------------------------------

any Federal or state governmental authority or any requests by the Commission or
any Federal or state governmental authority for amendments or supplements to a
Registration Statement or related Prospectus or Free Writing Prospectus covering
Registrable Securities or for additional information relating thereto, (C) as
soon as the Company becomes aware of the issuance by the Commission of any stop
order suspending the effectiveness of a Registration Statement covering the
Registrable Securities or (D) of the receipt by the Company of any written
notification with respect to the suspension of the qualification or exemption
from qualification of any Registrable Security for sale in any jurisdiction, or
the initiation of any proceeding for such purpose; and (ii) when each
Registration Statement or any amendment thereto has been filed with the
Commission and when each Registration Statement or the related Prospectus or
Free Writing Prospectus or any Prospectus supplement or any post effective
amendment thereto has become effective.

(g) use its commercially reasonable efforts to cause all such Registrable
Securities to continue to be so listed on the NYSE or another national
securities exchange on which the Company’s Common Stock is then traded;

(h) provide and cause to be maintained a transfer agent and registrar for all
such Registrable Securities from and after the effective date of the applicable
Registration Statement;

(i) enter into and perform under such customary agreements (including
underwriting agreements in customary form, including customary representations
and warranties and provisions with respect to indemnification and contribution)
in order to expedite or facilitate the disposition of such Registrable
Securities and, if the Demand Registration Notice or Demand Shelf Takedown
Notice specifies that disposition of Registrable Securities shall be conducted
through an underwritten offering, provide reasonable cooperation, including
causing appropriate officers to attend and participate in “road shows” and
analyst or investor presentations and such other selling or other informational
meetings organized by the underwriters, if any;

(j) for a reasonable period prior to the filing of any Registration Statement or
the commencement of marketing efforts for a Shelf Takedown, as applicable,
pursuant to this Agreement, during normal business hours, make available for
reasonable inspection by the Holders of Registrable Securities, Counsel to the
Holders, the lead underwriter managing any disposition pursuant to such
Registration Statement or Shelf Takedown, and any other attorney, accountant or
other agent retained by such Holder, as applicable, such financial and other
records and pertinent corporate documents of the Company as are reasonably
required to conduct customary documentary due diligence, and cause the Company’s
appropriate executive officers to participate in one (1) customary due diligence
session in connection with such Registration Statement or Shelf Takedown, as
applicable, provided that the Holders and their respective representatives shall
conduct any such due diligence in a manner so as to minimize disruption of the
Company’s business and operations, and provided, further, that the recipients of
such financial and other records and pertinent corporate documents and any other
type of information in any format agree in writing to keep the confidentiality
thereof pursuant to a written agreement reasonably acceptable to the Company,
provided, that such information is deemed by the Company to be “non-public”
information;

 

-12-



--------------------------------------------------------------------------------

(k) permit any Holder of Registrable Securities, Counsel to the Holders, any
underwriter participating in any disposition pursuant to a Registration
Statement, and any other attorney, accountant or other agent retained by such
Holder, to participate (including, but not limited to, reviewing, commenting on
and attending all meetings) in the preparation of such Registration Statement
and any Prospectus supplements relating to a Shelf Takedown, if applicable,
provided that the Holders and their respective representatives shall conduct any
such due diligence in a manner so as to minimize disruption of the Company’s
business and operations;

(l) in connection with any Shelf Takedown, obtain and furnish to each such
Holder of Registrable Securities including Registrable Securities in such Shelf
Takedown a signed copies of (i) a cold comfort letter from the Company’s
independent public accountants and (ii) a legal opinion of counsel to the
Company addressed to the relevant underwriters and/or such Holders of
Registrable Securities, in each case in customary form and covering such matters
of the type customarily covered by such letters as the managing underwriters
and/or Holders of a majority of the Registrable Securities included in such
Shelf Takedown reasonably request;

(m) with respect to each Free Writing Prospectus or other materials to be
included in the Disclosure Package, ensure that no Registrable Securities be
sold “by means of” (as defined in Rule 159A(b) under the Securities Act) such
Free Writing Prospectus or other materials without the prior written consent of
a majority of the Holders of the Registrable Securities that are being sold
pursuant to such Free Writing Prospectus, which Free Writing Prospectuses or
other materials shall be subject to the review of Counsel to the Holders;
provided, however, the Company shall not be responsible or liable for any breach
by a Holder that has not obtained the prior written consent of the Company
pursuant to Section 16(m);

(n) provide a CUSIP number for the Registrable Securities prior to the effective
date of the first Registration Statement including Registrable Securities;

(o) (i) prepare and file with the Commission such amendments and supplements to
each Registration Statement as may be necessary to comply with the provisions of
the Securities Act, including post effective amendments to each Registration
Statement as may be necessary to keep such Registration Statement continuously
effective for the applicable time period required hereunder, and if applicable,
file any Registration Statements pursuant to Rule 462(b) under the Securities
Act; (ii) cause the related Prospectus to be supplemented by any required
Prospectus supplement, and as so supplemented to be filed pursuant to Rule 424
(or any similar provisions then in force) promulgated under the Securities Act;
and (iii) comply with the provisions of the Securities Act and the Exchange Act
and any applicable securities exchange or other recognized trading market with
respect to the disposition of all securities covered by such Registration
Statement during such period in accordance with the intended methods of
disposition by the sellers thereof set forth in such Registration Statement as
so amended or in such Prospectus as so supplemented;

(p) reasonably cooperate with each Holder of Registrable Securities and each
underwriter participating in the disposition of such Registrable Securities and
underwriters’ counsel in connection with any filings required to be made with
FINRA;

 

-13-



--------------------------------------------------------------------------------

(q) within the deadlines specified by the Securities Act, make all required
filing fee payments in respect of any Registration Statement or Prospectus used
under this Agreement (and any offering covered thereby);

(r) in the case of certificated Registrable Securities, cooperate with the
participating Holders of Registrable Securities and the managing underwriters to
facilitate the timely preparation and delivery of certificates (not bearing any
legends) representing Registrable Securities to be sold after receiving written
representations from each participating Holder that the Registrable Securities
represented by the certificates so delivered by such Holder will be transferred
in accordance with the Registration Statement, and enable such Registrable
Securities to be in such denominations and registered in such names as the
Holders or managing underwriters may reasonably request at least two
(2) Business Days prior to any sale of Registrable Securities;

(s) in the event of the issuance (or, in the case of any threatened issuance
that the Company has knowledge of) of any stop order suspending the
effectiveness of a Registration Statement, or of any order suspending or
preventing the use of any related Prospectus or suspending the qualification of
any Registrable Securities included in such Registration Statement for sale in
any jurisdiction, the Company shall use its commercially reasonable efforts to,
as promptly as practicable, (i) prevent the issuance of any such stop order, and
in the event of such issuance, to obtain the withdrawal of such order and
(ii) obtain the withdrawal of any order suspending or preventing the use of any
related Prospectus or Free Writing Prospectus or suspending qualification of any
Registrable Securities included in such Registration Statement for sale in any
jurisdiction at the earliest practicable date;

(t) as promptly as practicable notify in writing the Holders, the sales or
placement agent, if any, therefor and the managing underwriters of the
securities being sold, (i) when such Registration Statement or related
Prospectus or Free Writing Prospectus or any Prospectus amendment or supplement
or post effective amendment has been filed, and, with respect to any such
Registration Statement or any post effective amendment, when the same has become
effective and (ii) of any written comments by the Commission and by the blue sky
or securities commissioner or regulator of any state with respect thereto;

(u) if requested by any participating Holder of Registrable Securities or the
managing underwriters, as promptly as practicable include in a Prospectus
supplement or amendment such information as the Holder or managing underwriters
may reasonably request, including in order to permit the intended method of
distribution of such securities, and make all required filings of such
Prospectus supplement or such amendment as soon as reasonably practicable after
the Company has received such request; and

(v) use its commercially reasonable efforts to take all other actions necessary
to effect the registration and sale of the Registrable Securities contemplated
hereby.

 

-14-



--------------------------------------------------------------------------------

Section 8. Registration Expenses. All Registration Expenses shall be borne by
the Company. For the avoidance of doubt, subject to the proviso in Section 2(c)
of this Agreement, all reasonable Registration Expenses in connection with any
registration initiated as a Demand Registration shall be borne by the Company
regardless of whether or not such registration has become effective and whether
or not such registration has counted as one of the permitted Long-Form
Registrations pursuant to Section 2(c) of this Agreement. All Selling Expenses
relating to Registrable Securities registered shall be borne by the selling
Holders of such Registrable Securities pro rata on the basis of the number of
Registrable Securities sold.

Section 9. Selection of Underwriters.

(a) Demand Registrations; Underwritten Shelf Takedowns. In connection with a
Demand Registration that is distributed as an underwritten offering or an
Underwritten Shelf Takedown, the Holders of a majority of the Registrable
Securities to be included in such underwritten offering or underwritten takedown
shall have the right to select the investment banker(s) and manager(s) to
administer the offering, subject to the approval of the Company, which approval
shall not be unreasonably withheld, conditioned or delayed.

(b) Piggyback Takedown. If any Piggyback Takedown is an underwritten offering,
the Company will have the sole right to select the investment banker(s) and
manager(s) for the offering.

Section 10. Indemnification; Contribution.

(a) Indemnification by the Company. The Company agrees to indemnify and hold
harmless each Holder of Registrable Securities and each Person who controls any
such Holder within the meaning of either the Securities Act or the Exchange Act,
each Affiliate of any thereof, and all directors, officers, employees, members,
managers and agents of each of the foregoing Persons, to the fullest extent
permitted by applicable law, from and against any and all losses, claims,
damages and liabilities (including legal or other expenses reasonably incurred
in connection with investigating, preparing or defending same) (collectively,
“Losses”) to which they or any of them may become subject insofar as such Losses
arise out of or are based upon (i) any untrue statement or alleged untrue
statement of a material fact contained in a Registration Statement as originally
filed or in any amendment thereof, or the Disclosure Package, or any Free
Writing Prospectus or any preliminary, final or summary Prospectus included in
any such Registration Statement, or in any amendment thereof or supplement
thereto, or arise out of or are based upon the omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein, in light of the circumstances in which they were made,
not misleading, or (ii) any violation or alleged violation by the Company of the
Securities Act, the Exchange Act, any other federal law, any state or foreign
securities law, or any rule or regulation promulgated under of the foregoing
laws, relating to the offer or sale of the Registrable Securities, and in any
such case, the Company agrees to reimburse each such indemnified party, as
incurred, for any reasonable legal or other expenses reasonably incurred by them
in connection with investigating, preparing or defending any such Loss, action
or investigation (whether or not the indemnified party is a party to any
proceeding); provided, however, that the Company will not be liable in any case
to the

 

15



--------------------------------------------------------------------------------

extent that any such Loss arises out of or is based upon any such untrue
statement or alleged untrue statement or omission or alleged omission made
therein in reliance upon and in conformity with written information relating to
such Holder furnished to the Company by or on behalf of any such Holder
specifically for inclusion therein, including any notice and questionnaire. This
indemnity obligation will be in addition to any liability which the Company may
otherwise have.

(b) Indemnification by the Holders. Each Holder of Registrable Securities
severally (and not jointly) agrees to indemnify and hold harmless the Company
and each Person who controls the Company within the meaning of either the
Securities Act or the Exchange Act, each Affiliate of the Company, and all
directors, officers, employees, members, managers and agents of the foregoing
Persons, to the fullest extent permitted by applicable law, from and against any
and all Losses to which they or any of them may become subject insofar as such
Losses arise out of or are based upon any untrue statement or alleged untrue
statement of a material fact contained in a Registration Statement as originally
filed or in any amendment thereof, or in the Disclosure Package or any Free
Writing Prospectus, preliminary, final or summary Prospectus included in any
such Registration Statement, or in any amendment thereof or supplement thereto,
or arise out of or are based upon the omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, to the extent, but only to the extent, that
any such untrue statement or alleged untrue statement or omission or alleged
omission is contained in any written information relating to such Holder
furnished to the Company by or on behalf of such Holder specifically for
inclusion therein; provided, however, that the total amount to be indemnified by
such Holder pursuant to this Section 10(b) shall be limited to the net proceeds
(after deducting underwriters’ discounts and commissions) received by such
Holder in the offering to which such Registration Statement or Prospectus
relates; and provided, further, that a Holder shall not be liable in any case to
the extent that prior to the filing of any such Registration Statement,
Disclosure Package, Prospectus, or Free Writing Prospectus or any amendment
thereof or supplement thereto, each Holder has furnished in writing to the
Company, information expressly for use in, and within a reasonable period of
time prior to the effectiveness of such Registration Statement or use of such
Disclosure Package, Prospectus, or Free Writing Prospectus or any amendment
thereof or supplement thereto which corrected or made not misleading information
previously provided to the Company. This indemnity obligation will be in
addition to any liability which any such Holder may otherwise have.

(c) Conduct of Indemnification Proceedings.

(i) Promptly after receipt by an indemnified party under this Section 10 of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 10, notify the indemnifying party in writing of the commencement
thereof; but the failure so to notify the indemnifying party (x) will not
relieve it from liability under Section 10(a) or Section 10(b) above unless and
to the extent such action and such failure results in material prejudice to the
indemnifying party and forfeiture by the indemnifying party of substantial
rights and defenses; and (y) will not, in any event, relieve the indemnifying
party from any obligations to any indemnified party other than the
indemnification obligation

 

-16-



--------------------------------------------------------------------------------

provided in Section 10(a) or Section 10(b) above. The indemnifying party shall
be entitled to participate therein and, to the extent that it shall wish,
jointly with any other indemnifying party similarly notified, to assume the
defense thereof, with counsel satisfactory to such indemnified party (who shall
not, except with the consent of the indemnified party, be counsel to the
indemnifying party), and, except as provided in the next sentence, after notice
from the indemnifying party to such indemnified party of its election to so
assume the defense thereof, the indemnifying party shall not be liable to such
indemnified party for any legal expenses of other counsel or any other expenses
subsequently incurred by such indemnified party in connection with the defense
thereof other than reasonable costs of investigation. Notwithstanding the
indemnifying party’s rights in the prior sentence, the indemnified party shall
have the right to employ one (1) firm of separate counsel, and the indemnifying
party shall bear the reasonable fees, costs and expenses of such separate
counsel if:

(A) the use of counsel chosen by the indemnifying party to represent the
indemnified party would present such counsel with an actual or potential
conflict of interest;

(B) the actual or potential defendants in, or targets of, any such action
include both the indemnified party and the indemnifying party and the
indemnified party shall have reasonably concluded that there may be legal
defenses available to it and/or other indemnified parties which are different
from or additional to those available to the indemnifying party;

(C) the indemnifying party shall not have employed counsel satisfactory to the
indemnified party to represent the indemnified party within 10 days after notice
of the institution of such action or such earlier time as may be necessary to
pursue appropriate defenses, rights, and remedies; or

(D) the indemnifying party shall authorize the indemnified party to employ
separate counsel at the expense of the indemnifying party.

(ii) No indemnifying party shall, in connection with any one action or separate
but substantially similar or related actions in the same jurisdiction arising
out of the same general circumstances or allegations, be liable for the fees and
expenses of more than one separate firm of attorneys for all indemnified
parties. An indemnifying party shall not be liable under this Section 10 to any
indemnified party regarding any settlement or compromise or consent to the entry
of any judgment with respect to any pending claim, action, suit or proceeding in
respect of which indemnification or contribution may be sought hereunder
(whether or not the indemnified parties are actual or potential parties to such
claim or action) unless such settlement, compromise or consent is consented to
by such indemnifying party, which consent shall not be unreasonably withheld.

 

-17-



--------------------------------------------------------------------------------

No indemnifying party, in the defense of any such claim or litigation, shall,
except with the consent of each indemnified party, consent to entry of any
judgment or enter into any settlement or compromise that (x) does not include as
an unconditional term thereof the giving by the claimant or plaintiff therein,
to such indemnified party and its Affiliates, of a full and final release from
all liability in respect to such claim or litigation or (y) includes a statement
as to, or an admission of, fault, culpability or a failure to act by or on
behalf of such indemnified party or any of its Affiliates.

(d) Contribution.

(i) In the event that the indemnity provided in Section 10(a) or Section 10(b)
above is unavailable to or insufficient to hold harmless an indemnified party
for any reason, then each applicable indemnifying party agrees to contribute to
the aggregate Losses to which such indemnifying party may be subject in such
proportion as is appropriate to reflect the relative benefits received by the
indemnifying party on the one hand and by the indemnified party on the other
from the offering of the Registrable Securities. If, however, the allocation
provided by the immediately preceding sentence is not permitted by applicable
law, then each indemnifying party shall contribute to such amount paid or
payable by such indemnified party in such proportion as is appropriate to
reflect not only such relative benefits but also the relative fault of the
indemnifying party on the one hand and the indemnified party on the other in
connection with the statements or omissions which resulted in such losses,
claims, damages or liabilities (or actions in respect thereof), as well as any
other relevant equitable considerations. The relative fault shall be determined
by reference to, among other things, whether the untrue or alleged untrue
statement of a material fact or the omission or alleged omission to state a
material fact relates to information supplied by the indemnifying party on the
one hand or the indemnified party on the other and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.

(ii) The parties agree that it would not be just and equitable if contribution
pursuant to this Section 10(d) were determined by pro rata allocation (even if
the Holders of Registrable Securities or any agents or underwriters or all of
them were treated as one entity for such purpose) or by any other method of
allocation which does not take account of the equitable considerations referred
to above in this Section 10(d). The amount paid or payable by an indemnified
party as a result of the losses, claims, damages or liabilities (or actions in
respect thereof) referred to above in this Section 10(d) shall be deemed to
include any legal or other expenses reasonably incurred by such indemnified
party in connection with investigating, preparing or defending any such action
or claim.

(iii) Notwithstanding the provisions of this Section 10(d), no Person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation.

 

-18-



--------------------------------------------------------------------------------

(iv) For purposes of this Section 10, each Person who controls any Holder of
Registrable Securities, agent or underwriter within the meaning of either the
Securities Act or the Exchange Act and each director, officer, employee and
agent of any such Holder, agent or underwriter shall have the same rights to
contribution as such Holder, agent or underwriter, and each Person who controls
the Company within the meaning of either the Securities Act or the Exchange Act
and each officer and director of the Company shall have the same rights to
contribution as the Company, subject in each case to the applicable terms and
conditions of this Section 10(d).

(e) The provisions of this Section 10 will remain in full force and effect,
regardless of any investigation made by or on behalf of any Holder of
Registrable Securities or the Company or any of the officers, directors or
controlling Persons referred to in this Section 10 hereof, and will survive the
transfer of Registrable Securities.

(f) To the extent any indemnification by an indemnifying party is prohibited or
limited by law, the indemnifying party agrees to make the maximum contribution
with respect to any amounts for which it would otherwise be liable under
Section 10 to the fullest extent permitted by law; provided, however, that:
(i) no Person involved in the sale of Registrable Securities which Person is
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) in connection with such sale shall be entitled to
contribution from any Person involved in such sale of Registrable Securities who
was not guilty of fraudulent misrepresentation; and (ii) contribution by any
seller of Registrable Securities shall be limited in amount to the net amount of
proceeds received by such seller from the sale of such Registrable Securities
pursuant to such Shelf Registration.

Section 11. Conditions on Participation in Underwritten Offering/Sale of
Registrable Securities.

(a) No Person may participate in any underwritten offering hereunder unless such
Person (i) agrees to enter into an underwriting agreement in customary form and
provide the representations and warranties, and indemnities to the underwriters
and the Company and to sell such Person’s securities on the basis provided in
any such underwriting agreement and (ii) completes and executes all
questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents reasonably required under the terms of such underwriting
arrangements; provided that no Holder of Registrable Securities included in any
underwritten offering shall be required to make any representations or
warranties to the Company or the underwriters (other than representations and
warranties regarding (A) such Holder’s ownership of its Registrable Securities
to be sold or transferred free and clear of liens, (B) such Holder’s power and
authority to effect, and lack of conflicts in effecting, such transfer and
(C) such matters pertaining to compliance with securities laws as may be
reasonably requested) or to undertake any indemnification obligations to the
Company.

(b) Each Person that has securities registered on a Registration Statement filed
hereunder agrees that, upon receipt of any notice contemplated in Section 5(a),
such Person will forthwith discontinue the disposition of its Registrable
Securities pursuant to the applicable Registration Statement.

 

-19-



--------------------------------------------------------------------------------

(c) No Holder shall use a Holder Free Writing Prospectus without the prior
written consent of the Company, which consent shall not be unreasonably
withheld.

Section 12. Rule 144. With a view to making available to the Holders of
Registrable Securities the benefits of Rule 144 under the Securities Act, the
Company covenants that it will make available information necessary to comply
with Rule 144, if available with respect to resales of the Registrable
Securities under the Securities Act, and take such further action as such Holder
may reasonably request, in each case to the extent required from time to time to
enable such Holder to sell Registrable Securities without registration under the
Securities Act within the limitation of the exemptions provided by Rule 144
promulgated under the Securities Act (if available with respect to resales of
the Registrable Securities), as such rule may be amended from time to time or
any similar rule or regulation hereafter adopted by the Commission until all
Registrable Securities have ceased to be Registrable Securities.

Section 13. Private Placement. Except for Section 6(a), the Company agrees that
nothing in this Agreement shall prohibit the Holders, at any time and from time
to time, from selling or otherwise transferring Registrable Securities pursuant
to a private placement or other transaction which is not registered pursuant to
the Securities Act. To the extent requested by a Holder, the Company shall take
all reasonable steps to assist and cooperate with such Holder to facilitate such
sale or transfer, including providing reasonable due diligence access to
potential purchasers.

Section 14. Transfer of Registration Rights. The rights of a Holder hereunder
may be transferred, assigned, or otherwise conveyed on a pro rata basis in
connection with any transfer, assignment, or other conveyance of Registrable
Securities to any transferee or assignee (except with respect to transfers of
Demand Registration rights which may be transferred in whole and not in part as
provided in Section 2(h)); provided that all of the following additional
conditions are satisfied with respect to any transfer, assignment or conveyance
of rights hereunder: (a) such transfer or assignment is effected in accordance
with applicable securities laws; (b) such transferee or assignee agrees in
writing to become subject to the terms of this Agreement by executing a joinder
or similar document; and (c) the Company is given written notice by such Holder
of such transfer or assignment, stating the name and address of the transferee
or assignee, identifying the Registrable Securities with respect to which such
rights are being transferred or assigned and specifying whether or not the
Demand Registration rights pursuant to Section 2 have been assigned. Any
transfer, assignment or other conveyance of the rights of a Holder in breach of
this Agreement shall be void and of no effect.

Section 15. Amendment, Modification and Waivers; Further Assurances.

(a) Amendment. This Agreement may be amended with the consent of the Company and
the written consent of each Holder entitled to registration rights hereunder;
provided that no such amendment, action or omission that adversely affects,
alters or changes the interests of any Holder shall be effective against such
Holder without the prior written consent of such Holder.

 

-20-



--------------------------------------------------------------------------------

(b) Effect of Waiver. No waiver of any terms or conditions of this Agreement
shall operate as a waiver of any other breach of such terms and conditions or
any other term or condition, nor shall any failure to enforce any provision
hereof operate as a waiver of such provision or of any other provision hereof.
No written waiver hereunder, unless it by its own terms explicitly provides to
the contrary, shall be construed to effect a continuing waiver of the provisions
being waived and no such waiver in any instance shall constitute a waiver in any
other instance or for any other purpose or impair the right of the party against
whom such waiver is claimed in all other instances or for all other purposes to
require full compliance with such provision. The failure of any party to enforce
any provision of this Agreement shall not be construed as a waiver of such
provision and shall not affect the right of such party thereafter to enforce
each provision of this Agreement in accordance with its terms.

(c) Further Assurances. Each of the parties hereto shall execute all such
further instruments and documents and take all such further action as any other
party hereto may reasonably require in order to effectuate the terms and
purposes of this Agreement.

Section 16. Miscellaneous.

(a) Adjustments. If, and as often as, there are any changes in the Registrable
Securities by way of stock split, stock dividend, combination or
reclassification, or through merger, consolidation, reorganization,
recapitalization or sale, or by any other means, appropriate adjustment shall be
made in the provisions of this Agreement, as may be required, so that the
rights, privileges, duties and obligations hereunder shall continue with respect
to the Registrable Securities as so changed.

(b) Successors and Assigns. All covenants and agreements in this Agreement by or
on behalf of any of the parties hereto shall bind and inure to the benefit of
the respective successors and assigns of the parties hereto (including any
trustee in bankruptcy) whether so expressed or not. In addition, whether or not
any express assignment has been made, the provisions of this Agreement which are
for the benefit of purchasers or Holders of Registrable Securities are also for
the benefit of, and enforceable by, any subsequent Holder of Registrable
Securities. No assignment or delegation of this Agreement by the Company, or any
of the Company’s rights, interests or obligations hereunder, shall be effective
against any Holder without the prior written consent of such Holder.

(c) Notices. All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given when (i) delivered personally to
the recipient, (ii) telecopied or sent by facsimile to the recipient, or
(iii) one (1) Business Day after being sent to the recipient by reputable
overnight courier service (charges prepaid). Such notices, demands and other
communications shall be sent to the Company at the address set forth below and
to any Holder of Registrable Securities at the address set forth on the
signature page hereto, or at such address or to the attention of such other
Person as the recipient party has specified by prior written notice to the
sending party.

 

-21-



--------------------------------------------------------------------------------

The Company’s address is:

Xerium Technologies, Inc.

8537 Six Forks Road, Suite 300

Raleigh, NC 27615

Attention: Chief Financial Officer

Facsimile: (919) 556-2432

with copies to, which shall not constitute notice:

Smith, Anderson, Blount, Dorsett, Mitchell & Jernigan, LLP

2500 Wachovia Capitol Center

Raleigh, NC 27601

Attention: Gerald F. Roach

Facsimile: (919) 821-6800

and

Cadwalader, Wickersham & Taft LLP

1 World Financial Center

New York, NY 10281

Attention: R. Ronald Hopkinson

                 Peter C. Gyr

Facsimile: (212) 504-6666

(d) Business Day Convention. If any time period for giving notice or taking
action hereunder expires on a day which is a Saturday, Sunday or legal holiday
in the State of New York or the jurisdiction in which the Company’s principal
office is located, the time period shall automatically be extended to the
Business Day immediately following such Saturday, Sunday or legal holiday.

(e) No Inconsistent Agreements. The Company represents and warrants that it is
not a party to, or otherwise subject to, any other agreement granting
registration rights to any other Person with respect to any securities of the
Company, including securities convertible, exercisable or exchangeable into or
for shares of any equity securities of the Company. The Company shall not
hereafter enter into any agreement with respect to its securities which is
inconsistent with or violates the rights granted to the Holders of Registrable
Securities in this Agreement.

(f) Adjustments Affecting Registrable Securities. The Company shall not take any
action, or permit any change to occur, with respect to its securities which
would materially and adversely affect the ability of the Holders of Registrable
Securities to include such Registrable Securities in a registration undertaken
pursuant to this Agreement or which would materially and adversely affect the
marketability of such Registrable Securities in any such registration (including
effecting a stock split or a combination of shares).

 

-22-



--------------------------------------------------------------------------------

(g) Counterparts. This Agreement may be executed in one or more counterparts,
and may be delivered by means of facsimile or electronic transmission in
portable document format, each of which shall be deemed to be an original and
shall be binding upon the party who executed the same, but all of such
counterparts shall constitute the same agreement.

(h) Descriptive Headings; Interpretation; No Strict Construction. The
descriptive headings of this Agreement are inserted for convenience only and do
not constitute a substantive part of this Agreement. Whenever required by the
context, any pronoun used in this Agreement shall include the corresponding
masculine, feminine or neuter forms, and the singular forms of nouns, pronouns,
and verbs shall include the plural and vice versa. Reference to any agreement,
document, or instrument means such agreement, document, or instrument as amended
or otherwise modified from time to time in accordance with the terms thereof,
and, if applicable, hereof. The words “include,” “includes” or “including” in
this Agreement shall be deemed to be followed by “without limitation.” The use
of the words “or,” “either” or “any” shall not be exclusive. The parties hereto
have participated jointly in the negotiation and drafting of this Agreement. If
an ambiguity or question of intent or interpretation arises, this Agreement
shall be construed as if drafted jointly by the parties hereto, and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any of the provisions of this Agreement. All
references to laws, rules, regulations and forms in this Agreement shall be
deemed to be references to such laws, rules, regulations and forms, as amended
from time to time or, to the extent replaced, the comparable successor thereto
in effect at the time. All references to agencies, self-regulatory organizations
or governmental entities in this Agreement shall be deemed to be references to
the comparable successors thereto from time to time.

(i) Delivery by Facsimile and Electronic Means. This Agreement, the agreements
referred to herein, and each other agreement or instrument entered into in
connection herewith or therewith or contemplated hereby or thereby, and any
amendments hereto or thereto, to the extent signed and delivered by means of a
facsimile machine or other electronic means, shall be treated in all manner and
respects as an original agreement or instrument and shall be considered to have
the same binding legal effect as if it were the original signed version thereof
delivered in person. At the request of any party hereto or to any such agreement
or instrument, each other party hereto or thereto shall re-execute original
forms thereof and deliver them to all other parties. No party hereto or to any
such agreement or instrument shall raise the use of a facsimile machine or other
electronic means to deliver a signature or the fact that any signature or
agreement or instrument was transmitted or communicated through the use of a
facsimile machine or other electronic means as a defense to the formation or
enforceability of a contract and each such party forever waives any such
defense.

(j) Arm’s-Length Agreement. Each of the parties to this Agreement agrees and
acknowledges that this Agreement has been negotiated in good faith, at arm’s
length, and not by any means prohibited by law.

(k) Sophisticated Parties; Advice of Counsel. Each of the parties to this
Agreement specifically acknowledges that (i) it is a knowledgeable, informed,
sophisticated Person capable of understanding and evaluating the provisions set
forth in this Agreement and (ii) it has been fully advised and represented by
legal counsel of its own independent selection and has relied wholly upon its
independent judgment and the advice of such counsel in negotiating and entering
into this Agreement.

 

-23-



--------------------------------------------------------------------------------

(l) Notification of Status. Each Holder shall provide written notice to the
Company within three (3) Business Days from the first day on which the Holder no
longer holds Registrable Securities.

(m) Governing Law. This Agreement and the exhibits and schedules hereto shall be
governed by, and construed in accordance with, the laws of the State of New
York, without giving effect to any choice of law or conflict of law rules or
provisions (whether of the State of New York or any other jurisdiction) to the
extent such rules or provisions would cause the application of the laws of any
jurisdiction other than the State of New York.

(n) Submission to Jurisdiction. Any action, suit or proceeding seeking to
enforce any provision of, or based on any matter arising out of or in connection
with, this Agreement or the transactions contemplated hereby must be brought in
the United States District Court for the in the Southern District of New York or
any New York state court, in each case, located in the Borough of Manhattan, of
the City of New York, and each party consents to the exclusive jurisdiction and
venue of such courts (and of the appropriate appellate courts therefrom) in any
such action, suit or proceeding and irrevocably waives, to the fullest extent
permitted by law, any objection that it may now or hereafter have to the laying
of the venue of any such, action, suit or proceeding in any such court or that
any such action, suit or proceeding brought in any such court has been brought
in an inconvenient forum.

(o) Waiver of Jury Trial. Each of the parties to this Agreement hereby agrees to
waive its respective rights to a jury trial of any claim or cause of action
based upon or arising out of this Agreement. The scope of this waiver is
intended to be all-encompassing of any and all disputes that may be filed in any
court and that relate to the subject matter of this Agreement, including
contract claims, tort claims and all other common law and statutory claims. Each
party hereto acknowledges that this waiver is a material inducement to enter
into this Agreement, that each has already relied on this waiver in entering
into this Agreement, and that each will continue to rely on this waiver in their
related future dealings. Each party hereto further warrants and represents that
it has reviewed this waiver with its legal counsel and that it knowingly and
voluntarily waives its jury trial rights following consultation with legal
counsel. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY
REFERRING TO THIS SECTION 16(o) AND EXECUTED BY EACH OF THE PARTIES HERETO), AND
THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR
MODIFICATIONS TO THIS AGREEMENT. In the event of litigation, this Agreement may
be filed as a written consent to a trial by the court.

(p) Complete Agreement. This Agreement and any certificates, documents,
instruments and writings that are delivered pursuant hereto, represent the
complete agreement between the parties hereto as to all matters covered hereby,
and supersedes any prior agreements or understandings among the parties.

 

-24-



--------------------------------------------------------------------------------

(q) Severability. In the event any one or more of the provisions contained in
this Agreement should be held invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby (it being understood
that the invalidity of a particular provision in a particular jurisdiction shall
not in and of itself affect the validity of such provision in any other
jurisdiction). The parties shall endeavor in good-faith negotiations to replace
the invalid, illegal or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

(r) Termination. The rights and obligations of any Holder and of the Company
with respect to such Holder, other than those contained in Section 10, shall
terminate upon the earliest to occur of any of the following: (i) the securities
held or beneficially owned by such Holder subject to this Agreement cease to be
Registrable Securities, (ii) such Holder no longer holds any Registrable
Securities, (iii) such Holder no longer holds or beneficially owns at least five
percent (5%) of the then outstanding shares of Common Stock in the aggregate or
(iv) the third anniversary of the date of this Agreement occurs.

(s) Remedies; Specific Performance. Any Person having rights under any provision
of this Agreement shall be entitled to enforce such rights specifically, to
recover damages caused by reason of any breach of any provision of this
Agreement and to exercise all other rights existing in their favor. The parties
hereto agree and acknowledge that money damages would not be an adequate remedy
for any breach of the provisions of this Agreement and that any party may in its
sole discretion apply to any court of law or equity of competent jurisdiction
for specific performance and/or injunctive relief (without posting any bond or
other security) in order to enforce or prevent violation of the provisions of
this Agreement and shall not be required to prove irreparable injury to such
party or that such party does not have an adequate remedy at law with respect to
any breach of this Agreement (each of which elements the parties admit). The
parties hereto further agree and acknowledge that each and every obligation
applicable to it contained in this Agreement shall be specifically enforceable
against it and hereby waives and agrees not to assert any defenses against an
action for specific performance of their respective obligations hereunder. All
rights and remedies existing under this Agreement are cumulative to, and not
exclusive of, any rights or remedies available under this Agreement or
otherwise.

(t) Attorneys’ Fees. In the event of litigation or other proceedings in
connection with or related to this Agreement, the prevailing party in such
litigation or proceeding shall be entitled to reimbursement from the opposing
party of all reasonable expenses, including reasonable attorneys’ fees and
expenses of investigation in connection with such litigation or proceeding.

(u) Holders not Acting as a Group. Neither the fact of this Agreement nor
anything contained herein shall be interpreted to mean or be deemed an admission
by any of the Holders that they constitute a “group” as such term is used in
Rule 13(d)(1)(k) under the Exchange Act.

 

-25-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

Company: XERIUM TECHNOLOGIES, INC. By:  

/s/ David Maffucci

  Name: David Maffucci   Title: Executive Vice President, Chief Financial
Officer and Assistant Secretary



--------------------------------------------------------------------------------

Investor: APAX WW NOMINEES LTD. By:  

/s/ Paul Fitzsimons

 

/s/ Peter Englander

Name:   Paul Fitzsimons   Peter Englander

Title:   Directors Address:   33 Jermyn Street, London SW1Y 6DN Facsimile:   ++
(0) 20 7666 6577

 

-2-



--------------------------------------------------------------------------------

Investor:     APAX-XERIUM APIA L.P. By:  

Apax Europe IV GP L.P.,

its General Partner

  By:  

Apax Europe IV GP Co. Ltd.,

its General Partner

    By:  

/s/ Denise Fallaize

      Name: Denise Fallaize       Title: Director       Address: Royal Bank
Place, St Peter Port, Guernsey, GY1 2HJ       Facsimile: +44 1481 810 000

 

-3-



--------------------------------------------------------------------------------

Investor: AS INVESTORS, LLC By:  

/s/ Marc L. Saiontz

  Name: Marc L. Saiontz   Title: Managing Director  

Address: The Chrysler Center

666 Third Avenue, 29th Floor

New York, New York 10017

  Facsimile: 212-697-5524

 

-4-



--------------------------------------------------------------------------------

Investor: CARL MARKS STRATEGIC INVESTMENTS, L.P. By:  

CMSI GP LLC,

its General Partner

  By:  

/s/ Robert C. Ruocco

  Name: Robert C. Ruocco   Title: Managing Director  

Address: 900 Third Avenue, 33rd Floor

New York, NY 10022-4775

  Facsimile: 212-980-2630

 

-5-



--------------------------------------------------------------------------------

Investor:   CARL MARKS STRATEGIC OPPORTUNITIES FUND, L.P. By:  

Carl Marks GP LLC,

its General Partner

By:  

/s/ Robert C. Ruocco

  Name: Robert C. Ruocco   Title: General Partner  

Address: 900 Third Avenue, 33rd Floor

New York, NY 10022-4775

  Facsimile: 212-980-2630

 

-6-